ON MOTION FOR REHEARING
PER CURIAM.
The court sua sponte dismissed the appeal filed in this cause on the grounds that the order appealed was a non-appealable interlocutory order. The appellants have filed a motion for rehearing alleging that there are no mature undisposed of issues to be decided except attorney’s fees. The appellee has filed no response contending that there are any other undisposed issues which are mature. The deputy commissioner is authorized to retain jurisdiction for the purpose of determining both entitlement to and amount of an attorney’s fee and the retention of jurisdiction for this purpose does not render an order interlocutory and unappealable. The order of dismissal of this cause is therefore vacated and the appeal is reinstated and will be considered on the merits.
SHIVERS, JOANOS and THOMPSON, JJ., concur.